DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Reply
Applicant’s two submissions of amendments and remarks on 10/28/21 are identical and are treated as a single reply to the prior Office action.

Response to Amendments
Amendments to the claims overcome the objections to claims 1, 5, 8, 9, 12, and 18 set forth in the prior Office action.  Therefore, the objections are withdrawn.
Amendments to the claims overcome the rejection of claims 8-10 and 14 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20140317948 by Lee et al.
As to claim 1, Moon teaches a clothes treatment apparatus comprising a cabinet 10 (fig. 1); a treatment chamber 12; a cycle chamber 20 (fig. 5) below the treatment chamber; a tank module frame (fig. 5, any of the shown components can indicate a frame) forward of the cycle chamber and configured to receive a water supply tank 62 and a drainage tank 63 (fig. 25); a door 14 (fig. 1; also door panel cover of door module 60 may be the claimed door, fig. 5); a steam unit 30 (fig. 5) in the cycle chamber; a heat pump unit 22 (see also para. 84); wherein the water supply tank is separably installed in the tank module frame (fig. 25) and is connected to the steam unit to supply water to the steam unit, wherein the drainage tank is separably installed in the tank module frame (fig. 25) and stored condensed water, and wherein the water supply and drainage tanks are removable from and insertable into the tank module frame.
Moon teaches a grip that is concave at a front of the tank (fig. 25); Lee also teaches a grip 747 concave at a front of the tank for the purpose of providing a handle to rotate the door (fig. 3, para. 47).  One of ordinary skill in the art would have recognized as obvious to modify the water supply and drainage tanks of Moon to have the grip of Lee for their known and intended purpose.  Upon this obvious modification the grips would be exposed when the door is open (see fig. 25).  Therefore, the claimed invention would have been obvious at the time it was filed.

As to claim 3, Lee teaches that its water supply tank separates from the tank installation space by rotation around a lower front end of the tank (see figs. 1 and 3).  One of ordinary skill in the art would have recognized as obvious to modify the tanks of Moon to have this feature for the known purpose of facilitating removal and insertion of the tanks, and also to accommodate tank inlet and outlet connections, as taught by Lee.
As to claim 5, Moon teaches that the water supply and drainage tanks are parallel to each other and the front sides of the tanks face an inner side of the door (see figs. 1 and 25).
As to claim 18, Moon teaches that the water supply tank is closer to a first lateral side of the cabinet, and the steam unit 32 is located closer to the first lateral side (fig. 5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20140317948 by Lee et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20100236091 by Dittmer et al.
As to claim 8, Moon teaches tank level sensors to determine an amount of water in the tanks (para. 217) but is silent as to the particular structure of the level sensors.  However, Dittmer teaches a water level sensor in a clothes treatment apparatus (abstract).  Dittmer specifically teaches a float 3 in a float case (guide housings 10/11, 
Furthermore, one of ordinary skill in the art would have recognized as obvious to locate the sensor on the tank module frame.  Dittmer teaches that its sensors are located on a housing in which the tanks are inserted (fig. 4, para. 14) in order to sense whether the tanks are inserted and present in the housing.  Dittmer teaches that it is important to monitor the insertion status of the tanks in order to prevent overflow or water damage (para. 2).  One of ordinary skill in the art would have thus been motivated to install the sensor on the tank module frame in order to monitor the insertion status of the tanks to prevent overflow or water damage, as taught by Dittmer.
Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20140317948 by Lee et al. and U.S. Patent Application Publication 20100236091 by . as applied to claim 8 above, and further in view of U.S. Patent Application Publication 20060000111 by Cho et al.
As to claim 9, Dittmer does not teach that the float case is located at a rear side of the tank.  However, one of ordinary skill in the art would have recognized as obvious to locate the float case in the claimed location.  Cho teaches a clothes treatment apparatus with a condensate drainage tank 25 (fig. 3) with a level sensor 28 between upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Based on Cho’s teachings, it would have been readily apparent to one of ordinary skill in the art to locate the level sensor of Moon at a height at an inward surface of the rear side of the tank at which a particular liquid level is to be sensed, in particular, at a level to indicate when the drainage tank will reach capacity by the conclusion of a treatment cycle.  Furthermore, it would have been obvious to locate the sensor at a rear portion in order to retain the benefit of insertion monitoring taught by Dittmer (para. 14) and adapted to the tank installation space of Moon.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 10, Moon, as modified to have the sensor of Dittmer, does not teach that the magnetic sensors would be located in a rear surface of the tank module frame.  However, one of ordinary skill in the art would have recognized as obvious to locate the sensors in the claimed location.  Cho teaches a clothes treatment apparatus with a condensate drainage tank 25 (fig. 3) with a level sensor 28 between upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order .


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20140317948 by Lee et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20110174022 by Ryu et al.
As to claim 11, Moon does not teach that an upper side of the tanks are round.  However, Lee teaches a clothes treatment apparatus with tanks having rounded upper portions (fig. 3); Ryu also teaches a clothes treatment apparatus with a tank 70 having an upper rounded portion (figs. 4 and 5).  One of ordinary skill in the art would understand that the rounded portion can reduce interference with an installation space, as demonstrated by fig. 5 of Ryu.  As depicted, the rounded upper portion is necessary to reduce interference with a partition in an installation space.  Therefore, the claimed invention would have been obvious at the time it was filed.

As to claim 13, one of ordinary skill in the art would have understood that given a round shape to an upper side of the tanks, the covers would necessarily have a corresponding round shape in order to cover and seal the respective holes.
As to claim 14, Lee teaches covers 7341, 7451 (fig. 3) that, as depicted, would be closed by the weight of the covers.  Furthermore, one of ordinary skill in the art would have understood that the weight of the cover would at least contribute to the closing of the hole to form a seal.

Allowable Subject Matter
Claims 4, 6, 7, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711